 Case 1:20-cv-11583-VAR-PTM ECF No. 1 filed 06/16/20                  PageID.1      Page 1 of 9



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION

KAREN BARCALOW,

       Plaintiff,                                           Case No. 20-
                                                             Hon.
v.

WELLSPRING LUTHERAN SERVICES,

     Defendant.
____________________________________/

THE MASTROMARCO FIRM
VICTOR J. MASTROMARCO, JR. (P34564)
KEVIN J. KELLY (P74546)
Attorneys for Plaintiff
1024 N. Michigan Avenue
Saginaw, Michigan 48602
(989) 752-1414
vmastromarco@mastromarcofirm.com
kkelly@mastromarcofirm.com
____________________________________/

      PLAINTIFF’S COMPLAINT & DEMAND FOR TRIAL BY JURY

       NOW COMES Plaintiff, KAREN BARCALOW, by and through her

attorneys, THE MASTROMARCO FIRM, and hereby complains against

Defendant, WELLSPRING LUTHERAN SERVICES, stating as follows:

                               COMMON ALLEGATIONS

       1.      That at all times as material hereto, Plaintiff is a resident of the

County of Saginaw, State of Michigan and is otherwise domiciled in the State of

Michigan.

                                             1
     THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
 Case 1:20-cv-11583-VAR-PTM ECF No. 1 filed 06/16/20                 PageID.2      Page 2 of 9



      2.      That at all time as material hereto, the Defendant Wellspring Lutheran

Services does operate a senior living center in Saginaw, Michigan.

      3.      That Plaintiff began working for the Defendant Wellsprings Lutheran

services (hereinafter Wellspring) in 2004.

      4.      That during the course of Plaintiff’s employment with the Defendant

Wellspring she began experiencing symptoms of COVID-19.

      5.      That thereafter, she was diagnosed with COVID-19 and tested

positive.

      6.      That subsequent to her testing positive for COVID-19 she applied for

and was approved for FMLA leave continuous from April 6, 2020 through a period

of twelve weeks.

      7.      That Defendant’s Business Manager Emily Brower did approve

Plaintiff’s FMLA leave. See Exhibit 1 attached.

      8.      That thereafter, and on May 19, 2020, the Plaintiff was terminated

from employment because she was diagnosed with COVID-19 and purportedly

because she failed to come into work while she was on continuous FMLA leave.

      9.      Defendant also provided false and pretextual reasons for Plaintiff’s

termination, while she was on FMLA leave. Please see Exhibit 2 which is the

termination letter from Rick Russell Activities Manager for Defendant Wellspring.

      10.     That Defendant’s actions constitute both interference with both

interference with Plaintiff’s FMLA leave, but also retaliation under the act.

                                            2
    THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
 Case 1:20-cv-11583-VAR-PTM ECF No. 1 filed 06/16/20                 PageID.3      Page 3 of 9



        11.   That the amount in controversy exceeds the sum of SEVENTY-FIVE

THOUSAND DOLLARS ($75,000.00), exclusive of costs, interest, and attorney

fees.

        12.   That this Honorable Court has jurisdiction over Plaintiff’s federal law

claims pursuant to 29 U.S.C. § 1331 and supplemental jurisdiction over Plaintiff’s

state law claims pursuant to 29 U.S.C. § 1367.



        COUNT I – RETALIATION IN VIOLATION OF THE FAMILY &
                        MEDICAL LEAVE ACT

        13.   That Plaintiff hereby incorporates by reference the allegations

contained in paragraphs 1 through 12 of her Common Allegations, word for word

and paragraph for paragraph, as if fully restated herein.

        14.   That Congress enacted the Family and Medical Leave Act, finding

that “there is inadequate job security for employees who have serious health

conditions that prevent them from working for temporary periods.” 29 U.S.C. §

2601(a)(4).

        15.   That at all times material hereto, Defendant was a covered employer

as defined by the FMLA and the applicable federal regulations. 29 C.F.R. §

825.104.

        16.   That at all times material hereto, Plaintiff was an eligible employee as

defined by the FMLA and the applicable federal regulations. 29 C.F.R. § 825.110.


                                            3
    THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
 Case 1:20-cv-11583-VAR-PTM ECF No. 1 filed 06/16/20                 PageID.4      Page 4 of 9



      17.     That the FMLA makes it unlawful for an employer “to discharge or in

any other manner discriminate against an individual for opposing any practice

made unlawful by” the Act. 29 U.S.C. § 2615(a)(2).

      18.     That Plaintiff took activity protected by the FMLA by requesting and

taking FMLA-qualifying leave. See Bryant v. Dollar General Corp., 538 F.3d 394

(6th Cir. 20087).

      19.     That Defendant took adverse employment actions against Plaintiff,

including terminating her employment.

      20.     That a causal connection exists between Plaintiff’s protected activity

and the adverse employment actions.

      21.     That a causal connection is demonstrated, at least in part, by the

varying and inconsistent reasons given for Plaintiff’s termination.

      22.     That Defendant’s proffered reasons for terminating Plaintiff’s

employment are wholly pretextual in nature.

      23.     That Defendant’s actions constitute retaliation in violation of the

Family and Medical Leave Act.

      24.     That pursuant to 29 U.S.C. § 2617, Plaintiff hereby makes a claim for

the following elements of damages directly and proximately caused by

Defendant’s unlawful actions:

              (a)    Any wages, salary, employee benefits, or other compensation
                     denied or lost to Plaintiff by reason of Defendant’s violations of
                     the FMLA;

                                            4
    THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
Case 1:20-cv-11583-VAR-PTM ECF No. 1 filed 06/16/20                PageID.5      Page 5 of 9




            (b)    The interest on said wages, salary, employee benefits , and
                   other compensation at the prevailing rate;

            (c)    An additional amount as liquidated damages equal to the above
                   two sums;

            (d)    Reasonable attorney fees, reasonable expert witness fees, and
                   other costs of this action; and

            (e)    Any such equitable relief as may be appropriate.

                   COUNT II – RETALIATION AND VIOLATIONS OF
                            MICHIGAN PUBLIC POLICY

     25.    That Plaintiff hereby incorporates by reference the allegations

 contained in paragraphs 13 through 24 of her COUNT I Retaliation in Violation

 of Family and Medical Leave Act, word for word and paragraph for paragraph,

 as if fully restated herein.

     26.    That the Michigan Supreme Court has found “some grounds for

 disciplining an employee are so contrary to public policy as to be actionable.”

 Suchodolski v Michigan Consolidated Gas Co, 412 Mich 692, 695; 316 NW2d

 710 (1982).

     27.    That the Michigan courts have found a cause of action implied where

 an employer retaliates against an employee for failing or refusing to violate the

 law in the course of employment. Id.

     28.    That Michigan public policy further prohibits an employer from

 imposing as a condition of employment an agreement, express or implied, by an


                                          5
  THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
Case 1:20-cv-11583-VAR-PTM ECF No. 1 filed 06/16/20                PageID.6      Page 6 of 9



 employee with knowledge of the commission of a crime to compound and/or

 conceal the commission of said crime.              See Pratt v Brown Machin Co, A

 Division of John Brown, Inc, 855 F2d 1225, 1236 (CA 6, 1988).

    29.     That in Executive Order 2020-36, Governor Whitmer declared it the

 public policy of the State of Michigan that an employer shall not discharge,

 discipline, or otherwise retaliate against an employee for staying home when he

 or she is at particular risk of infecting others with COVID-19.

    30.     That said Executive Order further provided:

            (a)    That it is the public policy of the State of Michigan that any and
                   all individuals who tested positive for COVID-19 or who
                   display one or more of the principal symptoms of COVID-19
                   should remain in their home or place of residence until three
                   days have passed since their symptoms have resolved, and
                   seven days have passed since their symptoms first appeared or
                   since they were swabbed for the test that yielded the positive
                   result; and

            (b)    That it is the public policy of the State of Michigan that any and
                   all people who have had close contact with an individual who
                   tested positive for COVID-19 or with an individual who
                   displays one or more of the principal symptoms of COVID-19
                   should remain in their home or place of residence until either
                   fourteen days have passed since the last close contact with the
                   sick or symptomatic individual, or the symptomatic individual
                   receives a negative COVID-19 test.

    31.     That Plaintiff engaged in protected activity by refusing (or failing) to

 violate Michigan law by working from home while exhibiting symptoms of

 COVID-19.

    32.     That at all times material hereto, Defendant knew of Plaintiff’s

                                          6
  THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
Case 1:20-cv-11583-VAR-PTM ECF No. 1 filed 06/16/20                PageID.7      Page 7 of 9



 protected activity.

     33.    That Defendant took adverse employment action by terminating

 Plaintiff’s employment.

     34.    That a causal connection exists between Plaintiff’s protected activity

 and the adverse employment action.

     35.    That the reasons proffered by Defendant directly reference Plaintiff’s

 working from home and compliance with said policy.

     36.    That the reasons proffered by Defendant for taking the adverse

 employment action are otherwise pretextual in nature.

     37.    That the reasons proffered by Defendant for taking the adverse

 employment action are not based in fact, did not actually motivate the decision,

 and/or were too insufficient to warrant the action taken.

     38.    That Defendant’s actions constitute retaliation in violation of

 Michigan public policy.

     39.     That as a direct and proximate result of Defendant’s unlawful actions,

 Plaintiff has suffered and will continue to suffer economic damages, including,

 but not limited to, lost wages, back pay, front pay, raises, bonuses, promotions,

 health, dental, vision, and/or life insurance benefits, disability benefits,

 investment opportunities, pension and/or retirement benefits, employer

 contributions, and any and all other compensation and benefits lost to Plaintiff

 along with an additional sum to offset any negative tax consequences incurred as

                                          7
  THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
 Case 1:20-cv-11583-VAR-PTM ECF No. 1 filed 06/16/20                 PageID.8      Page 8 of 9



  a result of any recovery for the same.

      40.     That as a direct and proximate result of Defendant’s unlawful actions,

  Plaintiff has suffered and will continue to suffer noneconomic damages,

  including, but not limited to, emotional distress, mental anguish, shock, fright,

  embarrassment, humiliation, nervousness, anxiety, depression, disruption of

  lifestyle, and denial of social pleasures.

      41.     That Plaintiff hereby claims any and all costs, interest, and attorney

  fees permitted by statute, court rule, and/or common law.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter judgment in her favor in an amount in excess of SEVENTY-FIVE

THOUSAND DOLLARS ($75,000.00) in addition to costs, interest, and attorney

fees along with any and all legal and/or equitable relief this Court deems just.


                                            Respectfully submitted,
                                            THE MASTROMARCO FIRM
Dated: June 16, 2020                        By:/s/ Victor J. Mastromarco, Jr.
                                            VICTOR J. MASTROMARCO, JR.
                                            (P34564)
                                            Attorneys for Plaintiff
                                            1024 N. Michigan Avenue
                                            Saginaw, Michigan 48602
                                            (989) 752-1414
                                            vmastromarco@mastromarcofirm.com




                                            8
    THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
 Case 1:20-cv-11583-VAR-PTM ECF No. 1 filed 06/16/20                 PageID.9      Page 9 of 9

                          DEMAND FOR TRIAL BY JURY



      NOW COMES Plaintiff, KAREN BARCALOW, by and through her

attorneys, THE MASTROMARCO FIRM, and hereby demands a Trial by Jury on

all of the above issues, unless otherwise expressly waived.



                                            Respectfully submitted,
                                            THE MASTROMARCO FIRM

Dated: June 16, 2020                        By: /s/ Victor J. Mastromarco, Jr.
                                            VICTOR J. MASTROMARCO, JR.
                                            (P34564)
                                            Attorneys for Plaintiff
                                            1024 N. Michigan Avenue
                                            Saginaw, Michigan 48602
                                            (989) 752-1414
                                            vmastromarco@mastromarcofirm.com




                                            9
    THE MASTROMARCO FIRM | 1024 N. Michigan Avenue | Saginaw, Michigan 48602 | (989) 752-1414
